DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the This rejection is maintained for reasons made of record in the Office Actions dated 5/29/2020, 10/14/2020 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 2/13/2021 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) the specification provides more RNA control devices and sensor elements than the Examiner admits; 2) the Zeiner Declaration provides evidence that the specification provides expression of CARs via RNA control devices and that various transporters could be expressed recombinantly; 3) the Examiner has erroneously stated post-filing art cannot provide evidence of enablement; 4) Babu et al and the instant specification teach human organic ion transporters that transport tetracycline; 5) the Examiner is placing undue burden on the instant product claims that are more typical for method claims

Regarding 1), applicants additional RNA control device relies upon the same ligand as previously discussed, i.e. tetracycline.  Applicant’s further remarks indicate that the skilled artisan could develop their own “aptamers” in place of those known in the art.  Such is not convincing for reasons of record.  It is the very point of this rejection that the skilled artisan should not have to innovate that which applicant’s specification has not provided.  Applicants are silent as to which “aptamers” may be used as claimed without undue experimentation to use ligands other than tetracycline. That such aptamers exist which bind other ligands is not in dispute, however, 
Regarding 2), the Declaration provides little more than the relevant art, i.e. Gregory and Beilstein et al as previously documented (O.A. 5/29/2020).  That is, the relevant art used “RNA control devices” comprising a ligand and sensor element to express a CAR, but lacked the recited solute carrier transporter much like the results presented in the Zeiner Declaration.  It is thus unclear how these results argue against the rejection.  Regarding recombinant expression of transporters, such is stipulated.  However, this does not address the problems previously set forth in this rejection, primarily the lack of specific transporters for specific ligands.  Applicants present no further evidence regarding specific ligand/transporter pairings that would be functional as claimed. It is noted the Mr. Zeiner is listed as an inventor of the instant application.
Regarding 3), applicant’s arguments indicate post-filing art can be used to provide evidence as to the state of the art at the time of filing.  Although such may be true, and assuming applicants are directing such arguments to Shen et al, applicants do not particularly point out which teachings of Shen et al provide evidence for the time of filing of the instant application.  Specifically, what evidence is provided by Shen et al that hOAT2 is a transporter for theophylline as asserted by applicants?  Further, is such evidence pre- or post-filing?
Regarding 4), such assertions have been addressed previously and found to be unconvincing.  Applicants reiterate their remarks but address none of the concerns presented in the previous Office Action. For example, applicants propose the expression of a transporter (hOAT2) functional in polar cells in immune cells (which are not polar). Babu et al teach that some hOATs (1-4) functioned in polar renal cells in the uptake of tetracycline, but also in the efflux of tetracycline (hOATs 1 and 4, see the end of the abstract, Fig. 6).  The situation with tetracycline derivatives is also complex (abstract), suggesting the extension of the results of Babu 
Regarding 5), as stated previously, the skilled artisan could not make OR use the invention as claimed.  Both making and using are suitable inquires for an enablement analysis according to the statute.  Further, given the evidence of record and above, the skilled artisan would clearly have to develop their own ligands, ribozymes and transporters commensurate in scope with the claims regardless of any downstream methods that also might apply. 

Conclusion
	No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633